

114 S3350 IS: Clarification of Treatment of Electronic Sales of Livestock Act of 2016
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3350IN THE SENATE OF THE UNITED STATESSeptember 15, 2016Mr. Cochran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Packers and Stockyards Act, 1921, to clarify the duties relating to services furnished
			 in connection with the buying or selling of livestock in commerce through
			 online, video, or other electronic methods, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clarification of Treatment of Electronic Sales of Livestock Act of 2016 . 2.Definition of market agency (a)In generalSection 301(c) of the Packers and Stockyards Act, 1921 (7 U.S.C. 201(c)) is amended—
 (1)by striking ; and at the end and inserting a period; and (2)by adding at the end the following: Beginning on the date of the enactment of the Clarification of Treatment of Electronic Sales of Livestock Act of 2016, such term includes any person who engages in the business of buying or selling livestock, on a commission or other fee basis, through the use of online, video, or other electronic methods when handling or providing the means to handle receivables or proceeds from such buying or selling, so long as such person’s annual average of online, video, or electronic sales of livestock, on a commission or other fee basis, exceeds $250,000..
 (b)Technical amendmentsSection 301 of the Packers and Stockyards Act, 1921 (7 U.S.C. 201) is amended— (1)in the matter preceding subsection (a), by striking When used in this Act— and inserting In this Act:;
 (2)in subsection (a), by striking the semicolon at the end and inserting a period; and (3)in subsection (b)—
 (A)by striking weighting and inserting weighing; and (B)by striking the semicolon at the end and inserting a period.
 3.Methods to transfer fundsSection 409(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 228b(a)) is amended— (1)in the first proviso, by striking shall wire transfer funds to the seller’s account each place it appears and inserting shall transfer funds for the full amount of the purchase price to the account of the seller by wire, electronic funds transfer, or any other expeditious method determined appropriate by the Secretary; and
 (2)in the second proviso, by striking or dealer shall wire transfer funds and inserting or dealer shall transfer funds for the full amount of the purchase price by wire, electronic funds transfer, or any other expeditious method determined appropriate by the Secretary.